Citation Nr: 0803345	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-20 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a right lower leg peroneus brevis fascial defect from June 4, 
2002.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from April 2002 to June 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran service 
connection and a noncompensable evaluation for a right lower 
leg peroneus brevis fascial defect from June 4, 2002.  In 
March 2004, the appellant filed a notice of disagreement 
(NOD) with the assigned rating.  A statement of the case 
(SOC) was issued in April 2006, and the appellant filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in June 2006.  In a July 2007 rating 
decision, the RO the assigned a 10 percent rating for the 
right lower extremity disability, effective June 4, 2002.

Because the appeal arises from the veteran's disagreement 
with the initial rating assigned following the grant of 
service connection, the Board has characterized this matter 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for disabilities 
that are already service-connected).  Moreover, although the 
RO granted a 10 percent rating for a right lower leg peroneus 
brevis fascial defect from June 4, 2002, inasmuch as higher 
ratings for this disability are available under the 
applicable schedule, the claim remains in controversy.  See 
AB, Appellant, v. Brown, 6 Vet. App. 35 (1993).

In September 2007, the veteran and his witnesses appeared at 
the RO before the undersigned Veterans Law Judge and 
presented oral testimony in support of the claim.  A 
transcript of this hearing has been associated with the 
claims file.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The medical evidence demonstrates that for the period 
from June 4, 2002 to the present, the veteran's right lower 
leg peroneus brevis fascial defect is manifested by 
subjective complaints of severe pain at the site of the 
fascial defect with occasional small muscle herniation, but 
without clinical evidence of actual injury or impairment of 
physical function of the right peroneus brevis muscle.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a right lower leg peroneus brevis fascial defect from 
June 4, 2002, have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.73, Diagnostic Code 5326-
5311 (2007).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a May 2003 letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claim for service connection for a right 
lower leg peroneus brevis fascial defect (the claim at the 
time).  The letter also notified the veteran of what 
information and evidence must be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claims.  Thereafter, 
the veteran was afforded the opportunity to respond.  

After the grant of service connection for a right lower leg 
peroneus brevis fascial defect, and the filing of the 
veteran's notice of disagreement, the April 2006 SOC set 
forth the criteria for all higher ratings for this 
disability, and reflects adjudication of the claim for a 
higher initial rating.  Later, an August 2006 letter 
explained how disability ratings and effective dates are 
assigned, as well as the type of evidence that impacts those 
determinations.  Afterwards, the veteran was afforded 
opportunity to respond before the RO issued the July 2007 
rating decision granting a 10 percent rating for a right 
lower leg peroneus brevis fascial defect from June 4, 2002.

While the RO did not provide a VCAA notice letter specific to 
the claim for a higher rating for a right lower leg peroneus 
brevis fascial defect, and such a notice error is presumed to 
be prejudicial, given the above, and because the appellant 
and his representative have clearly demonstrated an 
understanding of what is needed substantiate the claim for a 
higher rating, the Board finds that the appellant is not 
shown to be prejudiced by the timing, content, or form of 
VCAA-compliant notice.  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir 2007).  See also Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that 
notice deficiencies are not prejudicial if they did not 
render the claimant without a meaningful opportunity to 
participate effectively in the processing of his or her 
claim).  The Board also points out that neither the veteran 
nor his representative has contended that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice to the veteran.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, and pertinent VA and 
private treatment records dated from 2002 to 2007 (including 
reports of VA examinations conducted during this period).  
Also of record and considered in connection with the appeal 
are various written statements provided by the veteran and by 
his representative, on his behalf.

In summary, the Board concludes that the duties imposed by 
the VCAA have been considered and satisfied.  Through various 
notices of the RO, the veteran has been notified and made 
aware of the evidence needed to substantiate the claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error ).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2007).

The veteran's service-connected right lower leg peroneus 
brevis fascial defect is rated under the criteria for 
evaluating muscle injuries contained in 38 C.F.R. § 4.73.  
The applicable Diagnostic Codes are 5311 and 5326.  
Diagnostic Code 5311 assigned disability on the basis of 
impairment of Muscle Group XI, which are the posterior and 
lateral crural muscles, and muscles of the calf: (1) triceps 
surae (gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; (8) 
plantaris.  The function of Muscle Group XI involves 
propulsion, plantar flexion of foot (1); stabilization of 
arch (2, 3); flexion of toes (4, 5); and flexion of knee (6).  
A noncompensable evaluation is assigned for slight impairment 
of Muscle Group XI.  A 10 percent evaluation is assigned for 
moderate impairment of Muscle Group XI; a 20 percent 
evaluation is assigned for moderately severe impairment of 
Muscle Group XI; and a 30 percent evaluation is assigned for 
severe impairment of Muscle Group XI.

Diagnostic Code 5326 provides for the assignment of a 10 
percent evaluation for extensive muscle hernia without other 
injury to the muscle.


III.  Analysis

The evidence pertinent to the period commencing June 4, 2002, 
when service connection went into effect for the veteran's 
right lower leg peroneus brevis fascial defect, includes 
private outpatient reports dated June 2002, August 2002, 
September 2002, and November 2002, which show treatment for 
his subjective complaints of right leg pain with foot 
numbness due to the fascial defect.

The report of a June 2003 VA examination referred to a prior 
electromyographic (EMG) study performed in September 2002, 
which was negative for any evidence of nerve entrapment of 
the veteran's right lower extremity.  The June 2003 
examination found no evidence of muscle herniation of the 
peroneus, brevis, or longus muscles of his right lower 
extremity at the site of the fascial defect.  Muscle and 
neurological examination of his right lower extremity was 
normal, and he was able to move his right leg, ankle, and 
toes without difficulty.  The diagnosis was fascial defect of 
the right lower extremity with no evidence of herniation.

VA outpatient reports for the period from December 2003 to 
June 2004 show occasional treatment of the veteran for 
complaints of right leg pain and numbness associated with his 
service-connected disability that was sometimes characterized 
as being severe and unbearable.  The MRI study in December 
2003 revealed a protrusion associated with muscle herniation 
at the site of the fascial defect that manifested itself when 
the veteran was standing, resulting in pain.  Treatment 
involved prescription of painkillers, including Vicodin.

VA examination in August 2004 shows that the veteran 
presented with complaints of right leg pain and numbness.  At 
the time of the examination, no muscle herniation or 
residuals were detected at the site of the right fascial 
defect.

VA outpatient records dated June 2004 to February 2007 show 
that the veteran reported experiencing constant pain on the 
outer and posterior aspect of his right leg associated with 
his service-connected disability that was described by him as 
a burning, throbbing, stabbing, and pulsating type of pain 
that was aggravated by standing or walking.  The pain was not 
completely relieved with medication and he needed to rest 
after 25 minutes of walking or 45 - 60 minutes of prolonged 
standing.  The herniation at the site of the fascial defect 
could be reproduced when the veteran tensed his muscles, but 
it reduced when he relaxed them.  He was prescribed a pair of 
compression stockings to reduce intermittent herniation of 
the muscle at the site of the fascial defect.  His right leg 
muscle strength was normal and without atrophy, and his right 
leg reflexes were normal on neurological examination.  
Electromyographic nerve conduction study of in June 2005 was 
within normal limits and revealed no evidence of 
radiculopathy, plexopathy, mononeuropathy, myopathy, or overt 
peripheral neuropathy in the peroneal distribution of his 
right lower extremity.  His right leg gait and ability to 
move his right lower extremity, ankle, and feet were normal 
and largely intact.  The records reflect that in July 2004, 
the veteran was offered surgery to correct his right lower 
extremity fascial defect if he elected to have it, but he 
declined.  

The report of a November 2006 VA examination shows that the 
veteran reported having severe and constant pain at the site 
of his fascial defect in his right lower extremity that 
forced him to have to quit his employment as a corrections 
officer.  He indicated that his right leg pain made it very 
difficult for him to use stairs and walk or stand on hard 
floors, and he lost several days of work because of it, 
ultimately resulting in his resignation from his job.  
Physical examination revealed normal right lower extremity 
musculature with moderate point tenderness in a 1 to 2-
centimeter area at the site of the fascial defect.  Prior MRI 
and EMG studies were note to have been unremarkable.  The 
impression was fascial defect, right lower extremity, with 
subjective complaints of constant baseline pain, 
characterized as 7 - 8 out of 10, with flare-ups of pain as 
severe as 10 out of 10 in intensity.  The examiner remarked 
that these subjective complaints appeared to be out of 
proportion to the objective findings obtained on physical 
examination.

VA outpatient medical reports dated February 2007 to June 
2007 show that the veteran was treated for complaints of 
severe right lower extremity pain attributed to right 
peroneal neuritis secondary to right foreleg muscle-fascial 
herniation.  The pain was not responsive to painkiller 
medication, compression stockings, massage, or application of 
peri-peroneal nerve blocks from the right fibular head 
region, hernia site, and dorsum of the right foot. 

VA examination in June 2007 was unable to find any 
prominences involving the veteran's right peroneal nerve, 
problems with the functional capacity of the joints of his 
right lower extremity, or any other specific pathology that 
could adequately explain his subjective symptoms of severe 
right leg pain.  The examination report reflects that the 
veteran had been employed as a corrections officer until 
April 2006, and in the past two months had been employed in 
an automobile dealership selling cars. 

An August 2007 MRI study of the musculature of the veteran's 
right lower extremity revealed a sessile bony protrusion at 
the distal tibial metadiaphysis that was nonspecific, benign 
in appearance, and unchanged from prior MRI study conducted 
in 2004.  The musculature in the right distal leg otherwise 
appeared normal in contour and signal.  The report indicates 
that the veteran's subjective complaints of right leg pain 
could not be fully explained by these clinical findings.

During a September 2007 hearing before the undersigned 
Veteran's Law Judge, the veteran and his father testified, in 
essence, that the veteran experienced severe and constant 
pain in his right lower extremity due to his service-
connected right lower leg peroneus brevis fascial defect, and 
that because of it he was unable to stand or walk for 
prolonged periods of time and was unable to perform many 
basic job-related physical activities.  This, in turn, 
severely impaired his ability to work and this prevented him 
from maintaining regular employment.

The Board has considered the disability picture presented in 
the objective clinical evidence and finds that the applicable 
rating schedule can provide for no more than the 10 percent 
initial evaluation currently assigned for the veteran's 
service-connected right lower leg peroneus brevis fascial 
defect, for the period from June 4, 2002 to the present. 

Notwithstanding the veteran's subjective complaints of 
experiencing such severe pain in his right lower extremity 
due to his fascial defect that he is unable to engage in 
prolonged standing or walking, the medical evidence does not 
present any objective clinical findings to account for these 
symptoms.  MRI studies, EMG tests, and physical examination 
of the musculature and neurology of his right lower extremity 
reveal substantially normal findings.  The veteran is 
demonstrably able to engage his right lower extremity muscles 
to perform the necessary motions to walk, stabilize his arch, 
and flex his knee, ankle, foot, and toes.  As the evidence 
does not demonstrate actual impairment or atrophy of the 
associated right peroneus brevis musculature that is a 
component of Muscle Group XI, there is no basis to assign a 
rating using the criteria contained in Diagnostic Code 5311.

Therefore, pursuant to Diagnostic Code 5326, the 10 percent 
evaluation currently assigned for the veteran's right lower 
leg peroneus brevis fascial defect is appropriate on the 
basis of pain due to his muscle hernia, without clinical 
evidence of other injury to this muscle.  

It is apparent that the primary manifestation of the right 
lower leg peroneus brevis fascial defect  is subjective pain.  
However, the Board finds that such symptomatology is 
insufficient to warrant a compensable rating under any 
potentially applicable criteria as there is no evidence of 
loss of range of motion, deficits in motor strength, atrophy, 
or any indication that the this disability plays an 
appreciable role in hindering his ability to ambulate, climb, 
bend, stoop, squat, and the like.  38 C.F.R. §§ 4.40, 4,45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).


Because the evidence in this case is not approximately 
balanced, the benefit-of-the-doubt doctrine does not apply, 
and the claim for an initial rating in excess of 10 percent 
for the right lower extremity disability must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial rating greater than 10 percent for a right lower 
leg peroneus brevis fascial defect is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


